DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 11 are rejected under 35 U.S.C. 102a(1) as being anticipated by Pultar, US 2096337.  
Regarding claims 1 and 9, Pultar discloses a three-dimensional mesh structure that has decorative elements threaded on cable segments to form a hollow enclosed structure (inside of the basket).  The adjacent decorative elements are in contact with one another.

    PNG
    media_image1.png
    718
    468
    media_image1.png
    Greyscale

	Regarding claim 11, Pultar discloses two segments converging toward one another and then crossing one another to form the mesh structure of the basket.
Claims 1-4, 10, and 13-15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Reilly, US 2102746.  Reilly disclose a mesh of cables (30) with decorative elements (31) threaded onto the cables at crossing locations of the cables to form a mesh with decorative elements at each intersection of the cables.


    PNG
    media_image2.png
    663
    528
    media_image2.png
    Greyscale

	The claims state the method step of threading the decorative elements onto the cable.  The end result of the method step is that of having a plurality of decorative elements having a cable located within the duct in the decorative element.  Reilly discloses the decorative elements formed with crossing ducts.  The crossing cables are received and surrounded.  The plastic is seated about the crossing cables with the cables located within the ducts of the decorative element.   Therefore, Reilly meets all the final structure defined in the claims, i.e., a decorative element with crossing ducts wherein crossing segments of cables are located.
Regarding claim 14, Reilly discloses a hollow space inside the envelope portion of the three-dimensional profile as seen in figures 7-8.
Regarding claim 15, Reilly’s cables have some elasticity that can deform under a small load/force and then return to its original position.  Every cord/cable has some elasticitiy that can deform under a minute size force and return to its original shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pultar, US 2096337.  Pultar discloses a traditional shape of a basket.  It is known that baskets can be made in any desirable shape.  Therefore, it would have been obvious to make Pultar’s basket in the shape of a sphere portion to make it aesthetically pleasing to the consumer.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reilly, US 2102746.  Reilly discloses that the mesh can be attached to many different articles.  It would be obvious to attach one mesh to another to produce a larger decorative mesh to decorate a larger article in an aesthetically pleasing manner. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
The applicant has failed to argue the 102 rejection based on Reilly, US 2102746.  Therefore, the rejection remains.
The applicant agues the 103 rejection based on Pultar in view of Reilly.  However, this rejection has never been proffered.  Two 103 rejections were made.  The first was a 103 rejection based on Pultar alone.  The second was a 103 rejection based on Reilly alone.  Therefore, the arguments made toward the fictious 103 rejection based on Pultar in view of Reilly are moot.  Also, the applicant has failed to argue the separate 103 rejections based on Pultar independent of Reilley and Reilley independent of Pultar.  Therefore, these rejections stand.
The applicant argues that Pultar, in the 102 rejection, fails to disclose decorative elements not shaped so as to structure the mesh with a predetermined three-dimensional profile.
Pultar discloses beads, which are threaded onto the wire mesh, and add structure to the three dimensional wire mesh along with the nodes in the mesh formed by the twisted wire crisscrossing cables.  The claim does not precluded additional means to structure the mesh with a predetermined three-dimensional profile.  The beads add structure to the mesh to support the three-dimensional profile.  Therefore, the beads are shaped to structure the mesh.
The information disclosure statement filed 5/31/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it fails to provide a copy of each foreign reference.  It has been placed in the application file, but the information regarding the foreign references referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/              Primary Examiner, Art Unit 3677